                       Case 2:14-cv-01178-MJP Document 738-3 Filed 04/20/20 Page 1 of 2
                                               Disability Rights Washington
                                                Expanded General Ledger
                                            From 7/1/2019 Through 2/29/2020

   Code    Date           Name                                     Transaction Description
Mileage   2/27/2020 KIM MOSOLF             to/from Forensic PATH training
Ground    2/21/2020 STCU Mona              Kim Mosolf car rental 1/6 Thurston County presentation on AB
                                           implementation
Mileage   10/8/2019    DAVID CARLSON       drive to conference center
Mileage   10/8/2019    DAVID CARLSON       drive to court
Mileage   10/8/2019    DAVID CARLSON       drive to seattle for conference/co-counsel meeti
Mileage   10/8/2019    DAVID CARLSON       return from court/conference
Parking   10/8/2019    DAVID CARLSON       parking for meeting w co-counsel and call w AGO
Ground    10/7/2019    KIM MOSOLF          lyft to airport--Lourdes site visit
Hotel     10/7/2019    KIM MOSOLF          hotel for Lourdes and Yakima diversion visits
Mileage   10/7/2019    DAVID LORD          SEnior Lobby Trueblood presentattion
Mileage      10/7/19   KIM MOSOLF          to/from Trueblood diversion summit
Parking   10/7/2019    KIM MOSOLF          parking for Pierce diversion site visit
Hotel     9/30/2019    STCU MonaR          David Carlson hotel for diversion summit
Mileage   8/26/2019    Alexa Polaski       Travel for B27
Mileage      8/16/19   KIM MOSOLF          to/from Bldg 27 opening
Ground    7/31/2019    STCU MonaR          Kim Mosolf car rental, diversion site visit
Mileage      7/22/19   KIM MOSOLF          Flight to TriCities for Lourdes visit
Mileage   7/16/2019    KIM MOSOLF          to/from Pierce Co mtg re diversion
Parking   7/16/2019    KIM MOSOLF          parking for Pierce diversion mtg
Ground     7/3/2019    Alexa Polaski       Trueblood Status Hearing

                                           TOTAL




                                                                                                          Page: 1
           Case 2:14-cv-01178-MJP Document 738-3 Filed 04/20/20 Page 2 of 2
                                   Disability Rights Washington
                                    Expanded General Ledger
                                From 7/1/2019 Through 2/29/2020

Amount
   65.55
   52.73

    8.70
    8.12
  161.24
  161.24
   10.00
   35.87
  179.00
   68.44
   94.01
   15.00
  874.64
  145.53
   24.36
   70.68
   78.30
   19.14
    6.00
    8.91

2,087.46




                                                                              Page: 2
